           Case 1:21-cv-00437-RP Document 1 Filed 05/18/21 Page 1 of 13




                   IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF TEXAS
                              AUSTIN DIVISION

NEKECHIE MILLER,                            §
    PLAINTIFF,                              §
                                            §
V.                                          § CIV. ACTION NO. 1:21-cv-437
                                            §
BRIDGESTONE AMERICAS TIRE                   §
OPERATIONS, LLC and SRS                     §
DISTRIBUTION INC.,                          §
     DEFENDANTS.                            §

     DEFENDANT BRIDGESTONE AMERICAS TIRE OPERATIONS, LLC’S
                      NOTICE OF REMOVAL

TO THE HONORABLE UNITED STATES DISTRICT JUDGE:

      Defendant Bridgestone Americas Tire Operations, LLC (“Bridgestone”), by and

through its counsel, and pursuant to in, hereby files this Notice of Removal based on

diversity jurisdiction and would show the Court as follows:

                                           I.
                               SUMMARY OF ARGUMENT

      1.      Removal of this matter is proper because Plaintiff maintains no viable

claims against co-defendant SRS Distribution Inc. (“SRS”) because the Worker’s

Compensation Act provides the exclusive remedy that an employee who is injured on the

job may seek from his subscribing employer. Tex. Lab. Code § 408.001(a) (emphasis

added); Patterson v. Houston Indep. Sch. Dist., No. H-11-1984, 2012 U.S. Dist. LEXIS

192253, at *47 (S.D. Tex. Feb. 17, 2012). When Plaintiff filed his worker’s

compensation claim for the July 8, 2019 vehicular accident, he acknowledged and argued

that he was injured on the job and that SRS is his employer; therefore, he waived any and
            Case 1:21-cv-00437-RP Document 1 Filed 05/18/21 Page 2 of 13




all personal injury claims against SRS. As a result of those intentional actions, SRS is an

improper party to this suit, and thus complete diversity exists between the proper parties--

Plaintiff and Bridgestone. Plaintiff also pled damages in excess of the jurisdictional

amounts of the Court and Bridgestone timely removed this matter to Federal Court.

                                              II.
                   BACKGROUND FACTS AND PROCEDURAL HISTORY

       2.      On April 9, 2021, Plaintiff filed suit against Bridgestone and SRS in state

court Cause Number D-1-GN-21-001615; Nekechie Miller v. Bridgestone Americas Tire

Operations, LLC and SRS Distribution Inc.; in the 353rd Judicial District Court of Travis

County, Texas asserting claims for negligence/product liability.1 Plaintiff pled that he

was injured in a vehicular accident occurring on July 8, 2019. Id. at ¶ 4.00. According to

his petition, he was operating a tractor-trailer in the course and scope of his employment

with SRS when a tire on the trailer failed. Id. Plaintiff claims he suffered injuries in

excess of $1,000,000. Id. at ¶ 3.02.

       3.      Bridgestone’s registered agent for service of process received the citation

and a copy of Plaintiff’s Original Petition on April 21, 2021.2 SRS was served via

process server on April 20, 2021.3 SRS filed its Original Answer in state court on May

6, 2021.4 Bridgestone filed its Original Answer in state court on May 13, 2021.5


1
  See Exhibit A, a true and correct copy of Plaintiff’s Original Petition.
2
  See Exhibit B, Citation and Return of Service for Bridgestone attached hereto and incorporated
herein for all purposes to this Notice of Removal.
3
   See Exhibit C, Citation and Return of Service for SRS Distribution attached hereto and
incorporated herein for all purposes to this Notice of Removal.
4
  See Exhibit D.
5
  See Exhibit E.


                                               2
              Case 1:21-cv-00437-RP Document 1 Filed 05/18/21 Page 3 of 13




         4.      Bridgestone timely removes this matter to Federal Court on the basis of

diversity jurisdiction because SRS is fraudulently or improperly joined in this matter

since Plaintiff’s claims against SRS are barred under the Texas Worker’s Compensation

Act.

                                              III.
                                    REMOVAL IS TIMELY

         5.      This notice of removal is timely under 28 U.S.C. § 1446(b) because it is

filed within thirty (30) days of receipt of this lawsuit by Bridgestone. 6

                                        IV.
         DIVERSITY JURISDICTION EXISTS FOR ALL PROPER PARTIES TO THE SUIT

         6.      Under 28 U.S.C. § 1441(a), “any civil action brought in a state court of

which the district courts of the United States have original jurisdiction, may be removed

by the defendant or the defendants, to the district court of the United States for the district

and division embracing the place where such action is pending.” Further, pursuant to 28

U.S.C. § 1332(a), district courts have “original jurisdiction of all civil actions where the

matter in controversy exceeds the sum or value of $75,000, exclusive of interest and

costs, and is between . . . citizens of different States.”

         7.      This Court has subject matter jurisdiction over this action pursuant to 28

U.S.C. § 1332, in that there is complete diversity of citizenship between the true parties

in interest in this matter that have been properly joined and served and the damages

sought exceed the sum of $75,000.



6
    See Exhibit B.


                                                3
            Case 1:21-cv-00437-RP Document 1 Filed 05/18/21 Page 4 of 13




       8.      As discussed below, although SRS is alleged to be a Texas corporation,

SRS is improperly joined because no viable cause of action exists against it as the only

non-diverse defendant. Since no viable claim exists against SRS, its presence should be

disregarded by the Court when determining the existence of diversity jurisdiction and

assessing the propriety of removal. See U.S.C. § 1441(b); Smallwood v. Illinois Central

R.R. Co., 385 F.3d 568, 575 (5th Cir. 2004); Burden v. Gen. Dynamics Corp., 60 F.3d

213, 217-18 (5th Cir. 1995); Badon v. R.J.R. Nabisco, Inc., 224 F.3d 382, 393 (5th Cir.

2000) (“In determining whether complete diversity exists, a court must disregard the

citizenship of defendants when “there is no reasonable basis for predicting that plaintiffs

might establish liability against the in-state defendants.”).

       A.      SRS’s citizenship should be disregarded because it was improperly
               joined in this lawsuit.

       9.      The doctrine of improper joinder prevents plaintiffs from defeating federal

diversity jurisdiction simply by naming a non-diverse defendant. Salazar v. Allstate Tex.

Lloyd’s, Inc. 455 F.3d 571, 574 (5th Cir. 2006). Removal of a matter based on diversity

jurisdiction is proper “only if none of the parties in interest properly joined and served as

defendants is a citizen of the State in which such action is brought.” 28 U.S.C. § 1441(b)

(emphasis added). See also Smallwood, 385 F.3d at 572.

       10.     The Court may disregard a co-defendant’s citizenship when considering

whether diversity jurisdiction exists if there is improper joinder. See Dodson v. Spiliada

Maritime Corp., 951 F. 2d 40, 42-43 (5th Cir. 1992). There are two methods to establish

improper joinder:



                                               4
         Case 1:21-cv-00437-RP Document 1 Filed 05/18/21 Page 5 of 13




                 (a)   Actual fraud in the pleading of jurisdictional facts; or

                 (b)   Inability of the plaintiff to establish a cause of action against the
                       non-diverse party in state court.

See Smallwood, 385 F.3d at 573; Travis v. Irby, 326 F.3d 644, 647 (5th Cir. 2003) (citing

Griggs v. State Farm Lloyds, 181 F.3d 694, 698 (5th Cir. 1999)). Bridgestone asserts that

Plaintiff is unable to establish, and is in fact barred from bringing, any claims against

SRS.

       11.       The Fifth Circuit Court of Appeals adopted the following standard for

determining whether the plaintiff is unable to establish a cause of action against the non-

diverse party:

       The test for fraudulent joinder is whether the defendant has demonstrated
       that there is no possibility of recovery by the plaintiff against an in-state
       defendant, which stated differently means that there is no reasonable basis
       for the district court to predict that the plaintiff might be able to recover
       against the in-state defendant.

Smallwood, 385 F.3d at 573 (emphasis added); see also Casas v. Tire Corral, Inc., 2005

U.S. Dist. LEXIS 42108, *6-7 (S.D. Tex. Mar. 31, 2005) (“The district court must

determine whether there is any reasonable basis for predicting that [the plaintiff] might be

able to establish [the defendant’s] liability on the pleaded claims in state court.”)

(emphasis added) (internal citations omitted). To survive the improper joinder test, a

possibility of recovery must be reasonable and not merely theoretical. Smallwood, 385

F.3d at 573, n.9 (quoting Badon v. RJR Nabisco, Inc., 236 F.3d 282, 286 n.4 (5th Cir.

2000); Great Plains Trust Co. v. Morgan Stanley Dean Witter & Co., 313 F.3d 305, 312

(5th Cir. 2002). “Merely pleading a valid state law claim, or one whose validity is



                                               5
          Case 1:21-cv-00437-RP Document 1 Filed 05/18/21 Page 6 of 13




reasonably arguable, against the resident defendant does not mean that the joinder of the

resident defendant is not fraudulent.” Hornbuckle v. State Farm Lloyds, 385 F.3d 538,

542 (5th Cir. 2004).

       12.    The Court employs one of two methods to resolving an improper joinder

issue. The first method is to conduct a “Rule 12(b)(6)-type analysis, looking initially at

the allegations of the complaint to determine whether the complaint states a claim under

state law against the in-state defendant.”        Smallwood, 385 F.3d at 573. “[I]t is by

referring to this pleading that a court assesses whether a reasonable theory, or merely a

theoretical one, has been asserted.” Great Plains Trust Co., 313 F.3d at 312. Rule

12(b)(6) authorizes a court, upon suitable showing, to dismiss any action or any claim

within an action for failure to state a claim upon which relief can be granted. Legal

conclusions in a complaint must be supported by factual allegations that plausibly give

rise to an entitlement to relief for the complaint to survive a motion to dismiss. See Wolf

v. Deutsch Bank Nat’l Trust Co., 745 Fed. Appx. 205, 207 (5th Cir. 2018) (citing

Ashcroft v. Igbal, 556 U.S. 662, 678 (2009)). If the plaintiff can survive this Rule

12(b)(6)-type challenge, there is ordinarily no improper joinder. But if the plaintiff’s

petition states no claim against the in-state defendant, then the joinder is improper.

       13.    In the alternative, the Court may pierce the pleadings and conduct a

summary inquiry when “a plaintiff has stated a claim, but has misstated or omitted

discrete facts that would determine the propriety of joinder.” Smallwood, 385 F.3d at

573. The Fifth Circuit explained:




                                              6
            Case 1:21-cv-00437-RP Document 1 Filed 05/18/21 Page 7 of 13




       For removal purposes, a local defendant is deemed fraudulently joined not
       only when there is no arguably reasonable basis for predicting that the local
       law would recognize the cause of action pled against that defendant, but
       also when, as shown by piercing the pleadings in a summary judgment type
       procedure, there is no arguably reasonable basis for predicting that the
       plaintiff would produce sufficient evidence to sustain a finding necessary to
       recover against that defendant. Were this not the rule, the removal rights of
       out-of-state defendants would largely be theoretical and practically
       meaningless.

Hornbuckle v. State Farm Lloyds, 385 F.3d 538, 545-46 (5th Cir. 2004). This method is

appropriate to "identify the presence of discrete and undisputed facts that would preclude

plaintiff's recovery against the in-state defendant." Smallwood, 385 F.3d at 573-74.

Thus, a mere “colorable claim” stated on the pleadings is not sufficient.

       14.     Here, discrete and undisputed facts exist which preclude Plaintiff’s

recovery against SRS and require the Court to pierce the pleadings and conduct a

summary inquiry pursuant to the Fifth Circuit’s precedent. Plaintiff pled claims against

SRS for negligence but omitted facts that would determine the propriety of joinder of

SRS; thus, a summary inquiry is needed.

       1.      The Texas Worker’s Compensation Act provides the exclusive remedy
               for Plaintiff against SRS for his alleged work-related injury.

       15.     A federal court sitting in diversity applies the law of the state in which it

sits. Erie R.R. Co. v. Tompkins, 304 U.S. 64, 78-79 (1938). For this matter, the Texas

Workers’ Compensation Act (“TWCA”) governs the Plaintiff’s claims against SRS that

allegedly arise out of on-the-job injuries because SRS is a subscribing “employer” as the




                                             7
         Case 1:21-cv-00437-RP Document 1 Filed 05/18/21 Page 8 of 13




term is defined under the TWCA.7 See, Tex. Lab. Code § 401.0010, et. seq. Section

408.001 of the Texas Labor Code states:

      (a) Recovery of workers’ compensation benefits is the exclusive remedy of
      an employee covered by workers’ compensation insurance coverage or a
      legal beneficiary against the employer or an agent or employee of the
      employer for the death or a work –related injury sustained by the employee.

Tex. Lab. Code § 408.001(a) (emphasis added); Patterson v. Houston Indep. Sch. Dist.,

No. H-11-1984, 2012 U.S. Dist. LEXIS 192253, at *47 (S.D. Tex. Feb. 17, 2012).

      The workers' compensation act was adopted to provide prompt
      remuneration to employees who sustain injuries in the course and scope of
      their employment. . . . The act relieves employees of the burden of proving
      their employer's negligence, and instead provides timely compensation for
      injuries sustained on-the-job. . . . In exchange for this prompt recovery, the
      act prohibits an employee from seeking common-law remedies from his
      employer, as well as his employer's agents, servants, and employees, for
      personal injuries sustained in the course and scope of his employment.

Hughes Wood Prods., Inc. v. Wagner, 18 S.W.3d 202, 206-207 (Tex. 2000).           In other

words, “[t]he exclusive remedy provision of the TWCA requires dismissal of a plaintiff-

employee's suit for negligence or gross negligence if the defendant employer is a

subscriber under the Act.” Bradley v. Phillips Petroleum Co., 527 F. Supp. 625, 645

(S.D. Tex. 2007).

      16.    Here, Plaintiff filed a claim with SRS’s worker’s compensation insurance

carrier associated with the accident made the basis of this lawsuit.8          The Texas

Department of Insurance – Division of Workers Compensation confirms that SRS is a

workers compensation subscriber and maintained such coverage on July 8, 2019, the date

7
  See Exhibit F, Texas Department of Insurance—Worker’s Compensation Division verification
of employer coverage on July 8, 2019.
8
  Exhibit G- July 10, 2019 claim letter addressed to Plaintiff.


                                            8
               Case 1:21-cv-00437-RP Document 1 Filed 05/18/21 Page 9 of 13




of the accident at issue.9      Plaintiff filed for and received workers’ compensation benefits

associated with this event.         The claim number associated with Plaintiff’s claim is

189041291-001. As a result, Plaintiff’s claims against SRS are subject to the TWCA and

are barred as a matter of law under Section 408.001(a).

          B.      Diversity of Citizenship Exists Between Bridgestone and Plaintiff.

          17.     In his petition, Plaintiff alleges that he is a resident of Travis County,

Texas.10

          18.     With respect to Bridgestone’s citizenship, as a limited liability company, its

citizenship is determined by the citizenship of its members. See Am. Motorists Ins. Co. v.

Am. Emp. Ins. Co., 600 F.2d 15, 16 (5th Cir. 1979); Harvey v. Grey Wolf Drilling Co.,

542 F.3d 1077, 1080 (5th Cir. 2008).               Bridgestone’s sole member is Bridgestone

Americas, Inc.11

          19.     Pursuant to 28 U.S.C. § 1332(c)(1), “a corporation shall be deemed to be a

citizen of a State by which it has been incorporated and of the State where it has its

principal place of business.” Bridgestone Americas, Inc. is incorporated under the laws

of the State of Nevada.12 Likewise, its principal place of business is in Tennessee.13




9
    Exhibit F.
10
     See Exhibit A at ¶ 2.00.
11
    See https://www.bridgestoneamericas.com/en/corporation/who-we-are; see, e.g., Brown v. Firestone
Complete Autocare, Civ. Action No. 5:10-CV-0036-DCB-JMR, 2010 U.S. Dist. LEXIS 124533, at *3
(S.D. Miss. Nov. 8, 2010) (finding that Bridgestone Americas, Inc. is the sole member of Bridgestone
Retail Operations, LLC and holding that Bridgestone Retail Operations, LLC is therefore a citizen of both
Nevada and Tennessee).
12
   Id.
13
   https://www.bridgestoneamericas.com/en/contact-us/corporate-contacts/united-states


                                                   9
         Case 1:21-cv-00437-RP Document 1 Filed 05/18/21 Page 10 of 13




Therefore, pursuant to Section 1332(c)(1), Bridgestone Americas, Inc. is a citizen of

Nevada and Tennessee.

       20.    As such, complete diversity of citizenship exists between Bridgestone and

Plaintiff, the only proper parties to this matter.

       C.     The Amount in Controversy Exceeds $75,000.00.

       21.    Plaintiff’s damage claims also meet the amount in controversy requirement

for diversity jurisdiction under 28 U.S.C. § 1332(b). The amount in controversy is the

estimate of damages that will be put at issue, not the amount Plaintiff will actually

recover. S.W.S. Erectors, Inc. v. Infax, Inc., 72 F.3d 489, 492 (5th Cir. 1996). Under

Texas Rule of Civil Procedure 47, a plaintiff is required to plead one of the statutorily-

prescribed ranges of damages.14 In this matter, Plaintiff pled that he seeks over

$1,000,000 in damages.15        As such, from the face of the petition, the amount in

controversy plainly exceeds $75,000.

                                            V.
                                        CONCLUSION

       22.    This lawsuit is a civil action over which this Court has original jurisdiction

pursuant to 28 U.S.C. §1332 and is one which may be removed to this Court under

28 U.S.C. §§ 1441 and 1446. Further, removal to this judicial district and division is

proper under 28 U.S.C. § 1441(a), as this district and division embraces Travis County,

Texas where the state court action was filed and is currently pending.


14
 TEX. R. CIV. P. 47.
15
 See Exhibit A at ¶ 3.02. Plaintiff pled damages in accordance with Tex. R. Civ. P. 47©(4)
which states “monetary relief over $1,000,000.”


                                               10
            Case 1:21-cv-00437-RP Document 1 Filed 05/18/21 Page 11 of 13




          23.    Simultaneously with the filing of this Notice of Removal, notice will be

given to Plaintiff and a copy of this Notice of Removal will be filed with the clerk of the

353rd Judicial District Court of Travis County, Texas.16

          24.    SRS’s consent to this removal is not required because it was fraudulently

joined. However, SRS does consent to the removal of the case to this Court.17

          25.    In compliance with 28 U.S.C. § 1446(a), the following exhibits are

attached:

                 Exhibit A:     Plaintiff’s Original Petition (filed April 9, 2021);

                 Exhibit B:     Citation and Return of Service to Bridgestone;

                 Exhibit C:     Citation and Return of Service to SRS;

                 Exhibit D:     SRS’s Original Answer (filed May 5, 2021);

                 Exhibit E:     Bridgestone’s Original Answer (filed May 13, 2021);

                 Exhibit F:     Texas Department of Insurance—Worker’s Compensation
                                Division verification of employer coverage on July 8, 2019;

                 Exhibit G:     July 10, 2019 claim letter addressed to Plaintiff;

                 Exhibit H:     SRS Distribution Inc.’s consent to removal;

                 Exhibit I:     State Court Docket Sheet;

                 Exhibit J:     Index of Matters Being Filed;

                 Exhibit K:     List of All Counsel of Record;

                 Exhibit L:     Civil Cover Sheet; and

                 Exhibit K:     Supplemental Civil Coversheet.

16
     See 28 U.S.C. § 1446(d).
17
     Exhibit H.


                                                 11
         Case 1:21-cv-00437-RP Document 1 Filed 05/18/21 Page 12 of 13




       26.    Bridgestone reserves the right to amend or supplement this Notice of

Removal.

                                             VI.

       WHEREFORE,         PREMISES        CONSIDERED,          Bridgestone   Americas   Tire

Operations, LLC prays for removal of the above entitled and numbered from the 353rd

Judicial District Court of Travis County, Texas to this Honorable Court, and for such

other and further relief to which it may be justly entitled.

       DATED:        May 14, 2021.

                                           Respectfully submitted,

                                           JOHNSON, TRENT & TAYLOR, L.L.P.

                                           By:     /s/ T. Christopher Trent
                                                   T. Christopher Trent
                                                   State Bar No. 20209400
                                                   Leslee N. Haas
                                                   Texas Bar No. 24041031
                                                   919 Milam, Suite 1500
                                                   Houston, Texas 77002
                                                   Telephone: (713) 222-2323
                                                   Facsimile: (713) 222-2226
                                                   Email: ctrent@johnsontrent.com
                                                   Email: lhaas@johnsontrent.com

                                           ATTORNEYS FOR DEFENDANT
                                           BRIDGESTONE AMERICAS TIRE
                                           OPERATIONS, LLC




                                              12
           Case 1:21-cv-00437-RP Document 1 Filed 05/18/21 Page 13 of 13




                             CERTIFICATE OF SERVICE


       I hereby certify that on this 18th day of May 2021, a copy of the foregoing was filed
electronically. Notice of this filing will be sent to the following parties by operation of the
Court’s electronic filing system pursuant to the Federal Rules of Civil Procedure. Parties
may access this filing though the Court’s system.

          Christine Londergan                                                   Via E-Service
          DC LAW, PLLC
          1012 W. Anderson Ln.
          Austin, Texas 78757

          Jeff D. Otto                                                          Via E-Service
          Erika M. Laremont
          THOMPSON, COE, COUSINS & IRONS, LLP
          701 Brazos, Suite 1500
          Austin, Texas 78701



                                                   /s/ T. Christopher Trent
                                                   T. Christopher Trent
1261147




                                              13
